UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1064


WESLEY EDWARD SMITH, III,

                  Plaintiff – Appellant,

             v.

CHARLESTON COUNTY SCHOOL DISTRICT; BARBERA DILLIGARD, Dr.;
RONALD MCWHIRT, Dr.; JOSEPH DAWSON, JR., Mr.; JOSEPH DAWSON,
III; ELIJAH RIVERS, Mr.; OWENS BUSH, Dr.; JESSICA FREEMAN,
Mrs.; JUNE MULLINS, Mrs.; NANCY MCGINNLEY, Dr.; HILARY
DOUGLAS, Dr.; NANCY COOK, Mrs.; ANDERSON W. TOWNSEND, Mr.;
ALICE MONTGOMERY, Mrs.,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00715-RLW)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wesley Edward Smith, III, seeks to appeal the district

court’s order denying his Fed. R. Civ. P. 59(e) motion, which

sought reconsideration of the district court’s order dismissing

his civil action for improper venue. *   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

          In civil cases in which the United States is not a

party, parties are accorded thirty days after the entry of the

district court’s final judgment or order to file a notice of

appeal.   See Fed. R. App. P. 4(a)(1)(A).    A district court may

extend the time to file a notice of appeal if a party moves for

an extension within thirty days after expiration of the original

appeal period and the party has shown excusable neglect or good

cause warranting an extension.   See Fed. R. App. P. 4(a)(5)(A);

Washington v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

A bare notice of appeal does not constitute a motion for an

extension of time, however, if “no request for additional time

is manifest.”   Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir.


     *
       Although Smith did not specify whether his post-judgment
“Reply in Support of Venue Opposing Court Decision” was filed
pursuant to Fed. R. Civ. P. 59(e) or 60(b), because it was filed
within the ten-day time limit for Rule 59(e) motions, it is
treated as such.   See Dove v. CODESCO, 569 F.2d 807, 809 (4th
Cir. 1978).



                                 2
1983) (en banc).       The time period within which to file a notice

of appeal is “mandatory and jurisdictional.”             Browder v. Dir.,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (internal citations

omitted).

              The district court’s order denying Smith’s motion was

entered on the docket on December 2, 2008.           The notice of appeal

was   filed    on   January   6,   2009.   Smith   did   not   move   for   an

extension of time nor did his notice of appeal include a request

for additional time.          Because Smith failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  DISMISSED




                                       3